Citation Nr: 1759643	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition of the deceased appellant as the surviving spouse of the Veteran for purposes of consideration for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1923 to January 1954.  The Veteran died in May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This matter has a complicated procedural history.  The claim for recognition as the surviving spouse of the Veteran was initially filed by the Veteran's alleged spouse (hereinafter, the "deceased appellant").  Her claim came before the Board in October 2013, at which time the Board remanded the claim for further development.  In an August 2014 decision, the Board found no clear and unmistakable error with a 1971 administrative decision denying the appellant status as the surviving spouse, but reopened the appellant's previously denied claim based on new and material evidence.  The Board then remanded the claim for de novo review by the RO.  The ordered development was carried out and the matter returned to the Board in April 2016. 

Unfortunately, in January 2016, during the pendency of her appeal, the deceased appellant passed away.  Therefore, in April 2016, the Board dismissed her appeal due to her death.  At that time, the Board observed that the present appellant, the deceased appellant's niece, had filed a claim for substitution, but declined to issue a ruling in her name until her status as a substituted appellant had been determined in the first instance by the RO.  In January 2017, the RO issued a determination finding the present appellant to be an appropriate substitute for the deceased appellant in the claim on appeal, and therefore, the matter has been returned to the Board for further adjudication.


FINDINGS OF FACT

1. The Veteran and the deceased appellant were married in December 1961; at the time of their marriage, the Veteran was still married to his second wife.

2. The deceased appellant testified in 1971 that she knew that the Veteran was still legally married at the time of her marriage to him, but married him anyway because he assured her that he would no longer associated with his second wife.  

3. The deceased appellant's statements in 2012 that she did not know the Veteran was still legally married to his second wife at the time of her 1961 marriage to him are less than credible.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veterans' surviving spouse for purposes of VA death benefits have not been met.  38 U.S.C. §§ 101, 1102, 1304, 1541, 5107 (2012); 38 C.F.R. §§ 3.102, 3.1, 3.50, 3.52, 3.55, 3.54 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in February 2012.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA claims file, previous administrative and rating decisions, 1962 determination and notice that the Veteran's marriage to the deceased appellant was not recognized, statements from the Veteran's legal prior spouse, statements from the deceased appellant, statements from the family and friends of the deceased appellant and the Veteran, deposition testimony and other development conducted in 1971, and other statements from the present appellant and the deceased appellant.  The appellant has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Surviving Spouse Status

The appellant seeks recognition of the deceased appellant as the surviving spouse of the Veteran.  

VA death benefits may be paid to a surviving spouse who was married to a veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing death was incurred or aggravated; (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541 (2012); 38 C.F.R. § 3.54 (2017).  

The term "surviving spouse" means a person (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (continuous cohabitation); and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C. § 101 (3) (2012); 38 C.F.R. §§ 3.1 (j); 3.50 (2017).

Where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death. 38 C.F.R. § 3.52 (2017).

The Board finds that the deceased appellant should not be recognized as the Veteran's surviving spouse.

The deceased appellant and the Veteran were married in December 1961.  Prior to their marriage, the Veteran was married to his second wife, L.P.  The Veteran had married L.P. in April 1947.  In August 1961, the L.P. was found guilty of criminal adultery, and sentenced to one year imprisonment.  Four months later, the deceased appellant and the Veteran were married.

The Veteran notified VA in October 1962, that L.P. had been found guilty of adultery, and that the deceased appellant was his new spouse.  On October 22, 1962, VA notified the Veteran in a letter that, despite the adultery conviction, his marriage to L.P. was still valid, and therefore, he could not claim the deceased appellant as his wife.  There is no indication that the Veteran ever sought to divorce L.P., and enter into a legally valid marriage with the deceased appellant.  

Following the Veteran's death, the deceased appellant filed a claim for death benefits in June 1971.  In that application, the deceased appellant stated that she did not know that the Veteran was already married when she contracted marriage to him in December 1961.  She asserted that she only came to know that he was married in 1965.  

In October 1971, the deceased appellant also submitted to a deposition in October 1971.  At that time she stated that when she married the Veteran, he asserted that he was single.  She stated that when she met the Veteran, he told her that his second wife, L.P., was no longer living with him.  In September 1961, he showed her a copy of the court's sentence of prison for adultery.  She stated that "he said that even after [L.P.] has served her sentence he will not live again with [her] and assured me that he will live with me as his wife permanently.  That is why the Veteran and I got married to each other."  

When questioned if she was now asserting that she actually knew of the Veteran's subsisting marriage to L.P. at the time of her marriage, she stated that that was correct.  Particularly, she stated that "[h]e assured me then that although he was legally married to [L.P.], he will not live with [her] any more after [she] has served her sentence after her conviction for adultery, which he did."

The deceased stated that she consented to marry the Veteran, despite knowledge of his prior legal marriage, because he had assured her that he had nothing to do with the L.P. anymore.  She then testified that she did, in fact, know of the Veteran's marriage prior to her marriage to the Veteran, but that she entered into the marriage because the Veteran promised to live with her permanently if they were married.  

The examiner from the 1971 deposition found the deceased appellant to be straightforward and apparently truthful.  There was nothing observed in her manner of testifying as would case doubt as to the sincerity of her statements.

In December 1971, VA issued an administrative decision finding that the deceased appellant was not entitled to recognition as surviving spouse of the Veteran.  The deceased appellant did not appeal that decision, and it became final.  

In August 1981, the deceased appellant submitted a letter to VA stating that L.P. had died the prior October.  At that time she stated that L.P. was his spouse, and inquired as to whether she would now be entitled to benefits as a spouse, since his other spouse had died.  In September 1981, VA notified the deceased appellant that records showed that when the Veteran married her, he had a prior subsisting marriage and therefore she was not the legal widow of the Veteran.

In March 2012, the deceased appellant submitted a statement asserting that, prior to her marriage, she consulted a judge who assured her and the Veteran that they were free to marry as his prior marriage had been deemed void by virtue of the adultery conviction against the Veteran's prior spouse.  The deceased appellant then asserted that her marriage should be deemed valid because she entered into the marriage without knowledge of the impediment to a legal union between herself and the Veteran.

Essentially, this appeal distills to whether or not the deceased appellant knew that her marriage was not legal and valid when she entered into it.  The deceased appellant admitted as early as her 1971 claim for benefits that her marriage was not, in fact, legally valid at the time she entered into it, and there is no question that the Veteran remained legally married to L.P. until the time of his death.  Rather, in order for the deceased appellant's claim to stand, the evidence must show that the marriage can be "deemed valid" by virtue of the criteria in 38 C.F.R. § 3.52.  Here, the Board finds that the evidence does not support such a finding because there is simply insufficient evidence to prove that the deceased appellant did not know of the legal impediment to her marriage at the time she entered into it.  

Here, the Board finds particularly relevant the deceased appellant's 1971 deposition testimony in which she explicitly testified that she knew of the Veteran's prior marriage to L.P. at the time of her marriage, but chose to enter into the marriage anyway.  At no point prior to 2012 did she assert that she thought the marriage between the Veteran and L.P. was dissolved.  Had the appellant truly not known that her marriage was not valid, her testimony in 1971 would have been different, and she would not have had reason to assert that she did not know of his marriage to L.P. at all in her initial application for death benefits.  Instead she first asserted that she didn't know of the marriage at all, then testified that she did know of the marriage, but married the Veteran anyway, because he would not live with her otherwise.  The 2012 statements are wholly inconsistent with the evidence of record, particularly her own statements, and the Board finds them to be less than credible in assessing the validity of the claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (listing factors to consider when assessing the credibility of lay testimony, to include facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, direct personal experience, erroneous recollection, and time of creation of evidence).  

Similarly, in March 2012, the Veteran's daughter, F.C., submitted an affidavit stating that the Veteran and the deceased appellant had been told by a judge prior to their marriage that his prior marriage was terminated by virtue of the adultery judgment against L.P.  The Board also finds this testimony to be of limited value.  Here, the Board compares this statement with a 1971 deposition which she gave, in which she asserted that she was not present for her father's marriage in 1961, could not have been as sponsor of that marriage as she was only 13 years old, and in fact, did not actually know when her father and the deceased appellant were married.  Therefore, to the extent that F.C. had previously asserted that she was not a witness to the marriage, she cannot testify as to under what circumstances the parties were married.  Id.  

Finally, the Board finds it of note that the Veteran was notified as early as 1962 that his marriage to the deceased appellant was not valid and the deceased appellant has variously testified that she knew of the invalidity of her marriage prior to the Veteran's death.  There is no evidence that either party ever sought to rectify the issue.  There is no evidence that the Veteran ever attempted to divorce L.P. prior to his death and enter into a valid marriage with the deceased appellant.  Had the Veteran truly wished for the deceased appellant to be recognized as his spouse, they should have taken the appropriate legal steps to ensure such an outcome.  

In short, the Board finds that the deceased appellant's 2012 statement is less than credible, and therefore not persuasive in assessing whether she knew at the time of her marriage that her marriage was not valid.  Those statements were not made until many years after her initial claim was denied, and are inconsistent with her prior sword testimony.  Further, even presuming that she did not know at the time of the marriage itself that her marriage was not legal, at no point did she or the Veteran take the steps necessary to formalize their marriage in a legally binding way, prior to his death.  Essentially, the Board finds that the evidence does not support a finding that the Veteran's marriage to the deceased appellant should be deemed valid, and therefore, the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to recognition of the deceased appellant as the Veteran's surviving spouse for purposes of eligibility to VA death benefits is denied.  





____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


